                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


JULIANN ASCENZO,                           )
               Plaintiff,                  )
                                           )
v.                                         )      JUDGMENT
                                           )
                                           )      No. 5:19-CV-219-FL
KIRSTJEN M. NIELSEN                        )
Secretary, United States Department of     )
Homeland Security                          )
                       Defendant.          )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge on
review of plaintiff’s status regarding service on defendant.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s orders
entered September 4, 2019 and November 6, 2019, that this case is dismissed WITHOUT
PREJUDICE for failure to obtain service of the complaint upon defendant.

This Judgment Filed and Entered on November 6, 2019, and Copies To:
Juliann Ascenzo (Via US Mail) 9305 Pine Trail Lane, Summerville, SC 29486

November 6, 2019                    PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
